DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-14 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant’s election of Group I in the reply filed on 9/9/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,15-17 and 21-28 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 

In Reference to Claim 1
In lines 10-12, recites “using a result of the comparing the determined NOx conversion efficiency of the close coupled SCR unit and a result of the comparing the determined NOx conversion efficiency of the downstream SCR unit to evaluate quality of diesel exhaust fluid (DEF) provided to the EAS” however the scope of the claim is not easily ascertainable since it merely recites a use without any active, positive step such as “evaluating” therefore it is not clear what is required by the claim. For the purposes of treating the claim under prior art, the language is interpreted as “evaluating… by using a result”. The examiner suggest amending the claim to clearly recite a positive step such as “evaluating” in order to overcome the rejection.

In Reference to Claim 15
In lines 10-14, recites “using a result of the comparing the determined NOx conversion efficiency of the close coupled SCR unit and a result of the comparing the determined NOx conversion efficiency of the downstream SCR unit to evaluate quality of diesel exhaust fluid (DEF) provided to the EAS; using a result of the evaluate quality of DEF provided to the EAS to adjust an operation parameter of the EAS” however the scope of the claim is not easily ascertainable since it merely recites a use without any active, positive step such as “evaluating” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 15-17, 21-28 and 30-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “determining a NOx conversion efficiency of the close coupled SCR unit; comparing the determined NOx conversion efficiency of the close coupled SCR unit to a target NOx conversion efficiency for the close-coupled SCR unit; determining an NOx conversion efficiency of the downstream SCR unit; comparing the determined NOx conversion efficiency of the downstream SCR unit bed to a target NOx conversion efficiency for the downstream SCR unit; and using a result…”
The limitations of determining and comparing and using the result, under its broadest reasonable interpretation, covers performance of the limitation in the mind since the claims merely requires determining, comparing and using the variables to evaluate.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite the use limitation in the claims (as noted in 112 rejection above) and do not further recite additional step such as “adjusting an operation of the EAS based on a result of the evaluate quality of DEF provided to the EAS ” to claims 1 and 15 in order to integration of abstract idea into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7,15-16, 25-26, and 30-31 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2012/0085082 A1 to Levijoki et. al. (Levijoki) in view of Pub No. US 2015/0275730 A1 to Gupta et. al. (Gupta) 

In Reference to Claim 1
Levijoki teaches (except for the bolded and italic recitations below):
A method of evaluating DEF quality in an emissions aftertreatment system (EAS) including a close coupled selective catalytic reduction (SCR) unit and a downstream SCR unit (36), the method comprising: 
determining a NOx conversion efficiency of the close coupled SCR unit; 
comparing the determined NOx conversion efficiency of the close coupled SCR unit to a target NOx conversion efficiency for the close-coupled SCR unit; 
determining an NOx conversion efficiency of the downstream SCR unit (36) (step 104); 
comparing the determined NOx conversion efficiency of the downstream SCR unit (36) bed to a target NOx conversion efficiency for the downstream SCR unit (36) (step 108); and 
using a result of the comparing the determined NOx conversion efficiency of the close coupled SCR unit and a result of the comparing the determined NOx conversion efficiency of the downstream SCR unit (36) to evaluate quality of 
Levijoki teaches to determine the quality of the DEF based on the efficiency determination of the SCR (36) however Levijoki is silent (bolded and italic recitations above) as to having a close-coupled SCR within the system and determining the quality of the DEF based on the efficiency of the close-coupled SCR. However, it is known in the art before the effective filing date of the claimed invention to have close-coupled SCR within the system. For example, Gupta teaches to have a close-coupled SCR (18) upstream of the main SCR (20). Gupta further teaches that having such structure provides NOx purification during larger temperature ranges (see at least Gupta Fig. 2 and paragraph 7, 19, 26-37). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Levijoki to include the close-coupled SCR as taught by Gupta in order to purify the exhaust gases in wider temperature ranges. 
Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Levijoki in view of Gupta would teach to also perform the steps of determining a NOx conversion efficiency of the close coupled SCR unit; comparing the determined NOx conversion efficiency of the close coupled SCR unit to a target NOx conversion efficiency for the close-coupled SCR unit and using the result of the close-coupled SCR to evaluate quality of diesel exhaust fluid since as taught by Gupta, the injectors (28 and 30) are from the same DEF tank and also the close-coupled SCR will affect 

In Reference to Claim 7
The method of claim 1 (see rejection to claim 1 above), further comprising initiating a diagnostic signal based on a result of the evaluate quality of DEF provided to the EAS (after step 120) (see at least Levijoki Figs. 3-5 and paragraphs 22-25, 35-37, 43-45).

In Reference to Claim 15
A method of operating an emissions aftertreatment system (EAS) including a close coupled selective catalytic reduction (SCR) unit and a downstream SCR unit (36), the method comprising: 
determining a NOx conversion efficiency of the close coupled SCR unit; 
comparing the determined NOx conversion efficiency of the close coupled SCR unit to a target NOx conversion efficiency for the close-coupled SCR unit; 
determining a NOx conversion efficiency of the downstream SCR unit (36) (step 104); 

using a result of the comparing the determined NOx conversion efficiency of the close coupled SCR unit and a result of the comparing the determined NOx conversion efficiency of the downstream SCR unit (36) to evaluate quality of diesel exhaust fluid (DEF) provided to the EAS (step 120); 
using a result of the evaluate quality of DEF provided to the EAS to adjust an operation parameter of the EAS (Levijoki teaches increasing or decreasing dosing to compensate for low quality reductant or SCR degradation thereby improving SCR system performance) (see at least Levijoki Figs. 3-5 and paragraphs 22-25, 35-37, 43-45). 
Levijoki teaches to determine the quality of the DEF based on the efficiency determination of the SCR (36) however Levijoki is silent (bolded and italic recitations above) as to having a close-coupled SCR within the system and determining the quality of the DEF based on the efficiency of the close-coupled SCR. However, it is known in the art before the effective filing date of the claimed invention to have close-coupled SCR within the system. For example, Gupta teaches to have a close-coupled SCR (18) upstream of the main SCR (20). Gupta further teaches that having such structure provides NOx purification during larger temperature ranges (see at least Gupta Fig. 2 and paragraph 7, 19, 26-37). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Levijoki 
Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Levijoki in view of Gupta would teach to also perform the steps of determining a NOx conversion efficiency of the close coupled SCR unit; comparing the determined NOx conversion efficiency of the close coupled SCR unit to a target NOx conversion efficiency for the close-coupled SCR unit and using the result of the close-coupled SCR to evaluate quality of diesel exhaust fluid since as taught by Gupta, the injectors (28 and 30) are from the same DEF tank and also the close-coupled SCR will affect the purification of the exhaust gases and the efficiency of the SCRs therefore when system of Levijoki in view of Gupta performs the step of evaluate quality of diesel exhaust fluid would require also to use the efficiency determination of the close-couple SCR in order to accurately determine the quality of the DEF.

In Reference to Claim 16
The method of claim 15 (see rejection to claim 15 above), wherein the using a result of the evaluate quality of DEF provided to the EAS to adjust the operation of the EAS includes adjusting the dosing of the DEF (Levijoki teaches increasing or decreasing dosing to compensate for low quality reductant or SCR degradation thereby improving SCR system performance) (see at least Levijoki Figs. 3-5 and paragraphs 22-25, 35-37, 43-45).


The method of claim 1 (see rejection to claim 1 above), wherein the determining the NOx conversion efficiency of the close coupled SCR unit includes determining the NOx conversion efficiency of the close coupled SCR unit at a plurality of temperatures (Levijoki teaches to perform the determination based on the average temperature and Gupta teaches that NOx conversion (efficiency) within the SCR changes based on the temperature therefore determining step can be performed in a plurality of temperatures in order to acutely determine the efficiency of the SCRs) (see at least Levijoki Figs. 3-5 and paragraphs 22-25, 35-37, 43-45) (see at least Gupta Fig. 2 and paragraph 7, 19, 26-37).

In Reference to Claim 26
The method of claim 1 (see rejection to claim 1 above), wherein the determining the NOx conversion efficiency of the downstream SCR unit includes determining the NOx conversion efficiency of the downstream SCR unit at a plurality of temperatures (Levijoki teaches to perform the determination based on the average temperature and Gupta teaches that NOx conversion (efficiency) within the SCR changes based on the temperature therefore determining step can be performed in a plurality of temperatures in order to acutely determine the efficiency of the SCRs) (see at least Levijoki Figs. 3-5 and paragraphs 22-25, 35-37, 43-45) (see at least Gupta Fig. 2 and paragraph 7, 19, 26-37).


The method of claim 1 (see rejection to claim 1 above), wherein the determining a target NOx conversion efficiency for the close coupled SCR unit (SCR of Gupta) includes determining a NOx conversion efficiency for an SCR unit including the same volume and type of catalyst as the close coupled SCR unit (see at least Levijoki Figs. 3-5 and paragraphs 22-25, 35-37, 43-45) (see at least Gupta Fig. 2 and paragraph 7, 19, 26-37).

In Reference to Claim 31
The method of claim 1 (see rejection to claim 1 above), wherein the determining a target NOx conversion efficiency for the downstream SCR unit (36) includes determining a NOx conversion efficiency for an SCR unit (36) including the same volume and type of catalyst as the downstream SCR unit (36) (see at least Levijoki Figs. 3-5 and paragraphs 22-25, 35-37, 43-45).

Claims 2 and 17 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Levijoki in view of Gupta and further in view of Pub No. US 2014/0033683 A1 to Wei et. al. (Wei).

In Reference to Claim 2
Levijoki in view of Gupta teaches (except for the bolded and italic recitations below):
after an amount of DEF in a DEF tank of the EAS has changed more than 20 percent (see at least Levijoki Figs. 3-5 and paragraphs 22-25, 35-37, 43-45).
Levijoki in view of Gupta is silent (bolded and italic recitations above) as to initiating the determining NOx conversion efficiency of the SCR after an amount of DEF in a DEF tank of the EAS has changed more than 20 percent (when the tank is filled). However, it is known in the art before the effective filing date of the claimed invention to initiating the determining NOx conversion efficiency of the SCR after an amount of DEF in a DEF tank of the EAS has changed more than 20 percent (when the tank is filled). For example, Wei teaches to initiating the determining NOx conversion efficiency of the SCR after an amount of DEF in a DEF tank of the EAS has changed more than 20 percent (when the tank is filled). Wei further teaches that performing such step improves the reliability of a given reductant fluid quality check  (see at least Wei Figs. 1-7 and paragraphs 28-33). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Levijoki in view of Gupta to perform initiating the determining NOx conversion efficiency of the SCR after an amount of DEF in a DEF tank of the EAS has changed more than 20 percent (when the tank is filled) as taught by Wei in order to improves the reliability of a given reductant fluid quality check.


Levijoki in view of Gupta teaches (except for the bolded and italic recitations below):
The method of claim 15 (see rejection to claim 15 above) further comprising initiating the determining NOx conversion efficiency of the close coupled SCR unit after an amount of DEF in a DEF tank of the EAS has changed more than 20 percent (see at least Levijoki Figs. 3-5 and paragraphs 22-25, 35-37, 43-45).
Levijoki in view of Gupta is silent (bolded and italic recitations above) as to initiating the determining NOx conversion efficiency of the SCR after an amount of DEF in a DEF tank of the EAS has changed more than 20 percent (when the tank is filled). However, it is known in the art before the effective filing date of the claimed invention to initiating the determining NOx conversion efficiency of the SCR after an amount of DEF in a DEF tank of the EAS has changed more than 20 percent (when the tank is filled). For example, Wei teaches to initiating the determining NOx conversion efficiency of the SCR after an amount of DEF in a DEF tank of the EAS has changed more than 20 percent (when the tank is filled). Wei further teaches that performing such step improves the reliability of a given reductant fluid quality check  (see at least Wei Figs. 1-7 and paragraphs 28-33). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Levijoki in view of Gupta to perform initiating the determining NOx conversion efficiency of the SCR after an amount of DEF in a DEF tank of the EAS has changed more .

Claims 3, 5, 21 and 23 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Levijoki in view of Gupta and further in view of Pub No. US 2020/0063634 A1 to Smith et. al. (Smith).

In Reference to Claim 3
Levijoki in view of Gupta teaches (except for the bolded and italic recitations below): 
The method of claim 1 (see rejection to claim 1 above), wherein the target NOx conversion efficiency of the close coupled SCR unit is obtained from a lookup table (see at least Levijoki Figs. 3-5 and paragraphs 22-25, 35-37, 43-45).
Levijoki in view of Gupta teaches that the model can be used in the control modules for determining the efficiency of the SCR however Levijoki in view of Gupta is silent (bolded and italic recitations above) the target NOx conversion efficiency of the close coupled SCR unit is obtained from a lookup table. However, it is very well known in the art before the effective filing date of the claimed invention that control modules can have a model may include a mathematical equation, set of equations, lookup table, or function that outputs predicted levels for one or more pollutants in response to an input set of operating parameters. For example, Smith teaches that control modules can 

In Reference to Claim 5
Levijoki in view of Gupta teaches (except for the bolded and italic recitations below): 
The method of claim 1 (see rejection to claim 1 above), wherein the target NOx conversion efficiency of the downstream SCR unit (36) is obtained from a lookup table (see at least Levijoki Figs. 3-5 and paragraphs 22-25, 35-37, 43-45).
Levijoki in view of Gupta teaches that the model can be used in the control modules for determining the efficiency of the SCR however Levijoki in view of Gupta is silent (bolded and italic recitations above) the target NOx conversion efficiency of the downstream SCR unit (36) is obtained from a lookup table. However, it is very well known in the art before the effective filing date of the claimed invention that control modules can have a model may include a 

In Reference to Claim 21
Levijoki in view of Gupta teaches (except for the bolded and italic recitations below): 
The method of claim 15 (see rejection to claim 15 above), wherein the target NOx conversion efficiency of the close coupled SCR unit is obtained from a lookup table (see at least Levijoki Figs. 3-5 and paragraphs 22-25, 35-37, 43-45).
Levijoki in view of Gupta teaches that the model can be used in the control modules for determining the efficiency of the SCR however Levijoki in view of Gupta is silent (bolded and italic recitations above) the target NOx conversion 

In Reference to Claim 23
Levijoki in view of Gupta teaches (except for the bolded and italic recitations below): 
The method of claim 15 (see rejection to claim 15 above), wherein the target NOx conversion efficiency of the downstream SCR unit is obtained from a lookup table (see at least Levijoki Figs. 3-5 and paragraphs 22-25, 35-37, 43-45).
.

Claims 4, 6, 22 and 24 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Levijoki in view of Gupta and further in view of Smith and further in view of Pub No. US 2009/0158706 A1 to Sun (Sun).

In Reference to Claim 4

The method of claim 3 (see rejection to claim 3 above), wherein the lookup table includes target NOx conversion efficiency values for the close coupled SCR unit as a function of age of a close coupled SCR unit from which the target NOx conversion efficiency values are generated (see at least Levijoki Figs. 3-5 and paragraphs 22-25, 35-37, 43-45).
Levijoki in view of Gupta and further in view of Smith teaches to have lookup tables includes target NOx conversion efficiency values for the close coupled SCR unit however is silent as to as a function of age of a close coupled SCR unit. However, it is known in the art before the effective filing date of the claimed invention that the efficiency of the SCR changes with age. For example, Sun teaches that determining the efficiency of the SCR must include the age factor. Sun further teaches that performing such step provides accurate determination of current SCR efficiency (see at least Sun Figs. 1-3 and paragraphs 3-15 and 42-45). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Levijoki in view of Gupta and further in view of Smith to target NOx conversion efficiency values for the close coupled SCR unit as a function of age of a close coupled SCR unit as taught by Sun in order to accurately determine the current SCR efficiency. 

In Reference to Claim 6

The method of claim 5 (see rejection to claim 5 above), wherein the lookup table includes target NOx conversion efficiency values for the downstream SCR unit (36) as a function of age of a downstream SCR unit (36) from which the target NOx conversion efficiency values are generated (see at least Levijoki Figs. 3-5 and paragraphs 22-25, 35-37, 43-45).
Levijoki in view of Gupta and further in view of Smith teaches to have lookup tables includes target NOx conversion efficiency values for the downstream SCR unit however is silent as to as a function of age of a close coupled SCR unit. However, it is known in the art before the effective filing date of the claimed invention that the efficiency of the SCR changes with age. For example, Sun teaches that determining the efficiency of the SCR must include the age factor. Sun further teaches that performing such step provides accurate determination of current SCR efficiency (see at least Sun Figs. 1-3 and paragraphs 3-15 and 42-45). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Levijoki in view of Gupta and further in view of Smith to target NOx conversion efficiency values for the downstream SCR unit as a function of age of a close coupled SCR unit as taught by Sun in order to accurately determine the current SCR efficiency. 

In Reference to Claim 22

The method of claim 21 (see rejection to claim 21 above), wherein the lookup table includes target NOx conversion efficiency values for the close coupled SCR unit as a function of age of a close coupled SCR unit from which the target NOx conversion efficiency values are generated (see at least Levijoki Figs. 3-5 and paragraphs 22-25, 35-37, 43-45).
Levijoki in view of Gupta and further in view of Smith teaches to have lookup tables includes target NOx conversion efficiency values for the close coupled SCR unit however is silent as to as a function of age of a close coupled SCR unit. However, it is known in the art before the effective filing date of the claimed invention that the efficiency of the SCR changes with age. For example, Sun teaches that determining the efficiency of the SCR must include the age factor. Sun further teaches that performing such step provides accurate determination of current SCR efficiency (see at least Sun Figs. 1-3 and paragraphs 3-15 and 42-45). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Levijoki in view of Gupta and further in view of Smith to target NOx conversion efficiency values for the close coupled SCR unit as a function of age of a close coupled SCR unit as taught by Sun in order to accurately determine the current SCR efficiency. 

In Reference to Claim 24

The method of claim 23 (see rejection to claim 23 above), wherein the lookup table includes target NOx conversion efficiency values for the downstream SCR unit (36) as a function of age of a downstream SCR unit (36) from which the target NOx conversion efficiency values are generated (see at least Levijoki Figs. 3-5 and paragraphs 22-25, 35-37, 43-45).
Levijoki in view of Gupta and further in view of Smith teaches to have lookup tables includes target NOx conversion efficiency values for the close coupled SCR unit however is silent as to as a function of age of a downstream SCR unit. However, it is known in the art before the effective filing date of the claimed invention that the efficiency of the SCR changes with age. For example, Sun teaches that determining the efficiency of the SCR must include the age factor. Sun further teaches that performing such step provides accurate determination of current SCR efficiency (see at least Sun Figs. 1-3 and paragraphs 3-15 and 42-45). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Levijoki in view of Gupta and further in view of Smith to target NOx conversion efficiency values for the downstream SCR unit as a function of age of a downstream SCR unit as taught by Sun in order to accurately determine the current SCR efficiency. 

Claims 27 and 28 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Levijoki in view of Gupta and further in view of Pub No. US 2022/0010713 A1 to McCarthy et. al. (McCarthy).

In Reference to Claim 27
Levijoki in view of Gupta teaches (except for the bolded and italic recitations below): 
The method of claim 15 (see rejection to claim 15 above), further comprising adjusting a temperature of an exhaust gas flowing into the close coupled SCR unit (see at least Levijoki Figs. 3-5 and paragraphs 22-25, 35-37, 43-45).
Levijoki in view of Gupta is silent (bolded and italic recitations above) as to adjusting a temperature of an exhaust gas flowing into the close coupled SCR unit. However, it is known in the art before the effective filing date of the claimed invention to adjusting a temperature of an exhaust gas flowing into the close coupled SCR unit. For example, McCarthy teaches to adjusting (raise) a temperature of an exhaust gas flowing into the close coupled SCR unit (214). McCarthy further teaches that having such step provide rapid heating the SCR to an activation temperature (see at least McCarthy Fig. 26 and paragraphs 3-4, 9, 89-96). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Levijoki in view of Gupta to perform the step of adjusting a temperature of an 

In Reference to Claim 28
Levijoki in view of Gupta teaches (except for the bolded and italic recitations below): 
The method of claim 1 (see rejection to claim 1 above), further comprising adjusting a temperature of an exhaust gas flowing into the close coupled SCR unit (see at least Levijoki Figs. 3-5 and paragraphs 22-25, 35-37, 43-45).
Levijoki in view of Gupta is silent (bolded and italic recitations above) as to adjusting a temperature of an exhaust gas flowing into the close coupled SCR unit. However, it is known in the art before the effective filing date of the claimed invention to adjusting a temperature of an exhaust gas flowing into the close coupled SCR unit. For example, McCarthy teaches to adjusting (raise) a temperature of an exhaust gas flowing into the close coupled SCR unit (214). McCarthy further teaches that having such step provide rapid heating the SCR to an activation temperature (see at least McCarthy Fig. 26 and paragraphs 3-4, 9, 89-96). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Levijoki in view of Gupta to perform the step of adjusting a temperature of an exhaust gas flowing into the close coupled SCR unit as taught by McCarthy in order to rapidly heat the SCR to an activation temperature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2015/0096287 A1 to Qi (Qi) teaches to determine the quality of the reducing agent and has upstream SCR and downstream SCR.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        February 11, 2022